The building in which the fire occurred was a tenant-factory within the meaning of the Labor Law. Fire escapes were required thereon. I think it may be assumed that the superintendent of buildings approved the fire escapes on the building as the building was erected and existed prior to the subdivision of the interior of the floor that had prior thereto been wholly occupied by the defendants Keep. I am unable to say that the fire escapes erected by the owner on her buildings were not all that the superintendent of buildings would have deemed necessary even after a subdivision of the interior of that floor. It is quite certain that the horrible catastrophe to the intestate and to his associates did not occur by reason of a lack of fire escapes on the front of the building. The employees would not in all probability have reached such a way of escape if it had been erected. The immediate cause of the intestate's death was negligence in handling the celluloid which resulted in the fire. The fact that the door leading from the room in which they were employed was locked was also one of the immediate causes of his death. The owner of the building *Page 60 
was not personally responsible for the way the room was used. I concur in the reversal as against the owner of the building because it does not appear that she erected fire escapes which were deemed necessary by the superintendent of buildings, in view of the subdivision of the floor to accommodate the Hetzel factory, and that to relieve her from liability it was necessary for her to get his approval of the fire escapes from time to time whenever any changes were made in the interior of the building which might reasonably be expected to affect his conclusion as to what was necessary to erect in the way of fire escapes within the meaning of the Labor Law.
The words of the statute, referring to the fire escapes as follows, "embracing at least two windows at each story and connected with the interior by easily accessible and unobstructed openings," refer, in my judgment, to an opening through the exterior walls and not to openings in the partitions of the interior of the building. The number and location of fire escapes required may depend, however, upon the interior arrangement of the floors to which the fire escapes are connected.
The question whether the owner of the building had, under all the circumstances of this case, complied with the Labor Law in regard to fire escapes was one of fact. The statute does not make the respective lessees or tenants liable for a failure to provide fire escapes deemed necessary by the commissioner of labor. The defendants Keep are not, therefore, liable to the plaintiff under the statute.
I vote to reverse the judgment and grant a new trial as against the defendant Duffy and to affirm the judgment so far as it affects the defendants Keep.